                    UNITED STATES DISTRICT COURT
                       DISTRICT OF MINNESOTA

Songying L.,                                       Case No. 21-CV-0403 (DSD/ECW)

                    Petitioner,

v.                                                             ORDER

Monty Wilkinson, Acting U.S. Attorney
General; Alejandro Mayorkas, Secretary,
Department of Homeland Security; Tae D.
Johnson, Acting Director, Immigration
and Customs Enforcement; Marcos
Charles, Director, St. Paul Field Office,
Immigration and Customs Enforcement;
and Joel Brott, Sheriff, Sherburne County,

                    Respondents.



     IT IS HEREBY ORDERED THAT:

     1.    Respondents are directed to file an answer to the petition for a writ of

           habeas corpus of petitioner Songying L. within 20 days of this order

           certifying the true cause and proper duration of Songying L.’s confinement

           and showing cause why the writ should not be granted in this case.

     2.    Respondents’ answer should include:

           a.     Such affidavits and exhibits as are needed to establish the lawfulness

                  and correct duration of Songying L.’s incarceration, in light of the

                  issues raised in the petition;




                                           1
          b.     A reasoned memorandum of law and fact fully stating respondents’

                 legal position on Songying L.’s claims; and

          c.     Respondents’ recommendation on whether an evidentiary hearing

                 should be conducted in this matter.

    3.    If Songying L. intends to file a reply to respondents’ answer, he must do so

          within 20 days of the date when the answer is filed. Thereafter, no further

          submissions from either party will be permitted, except as authorized by

          Court order.

Dated: February 17, 2021                    s/Elizabeth Cowan Wright
                                            ELIZABETH COWAN WRIGHT
                                            United States Magistrate Judge




                                        2
